Citation Nr: 0523551	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-38 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for service-connected bilateral sensorineural hearing loss, 
currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO) that, in pertinent part, granted service 
connection for bilateral hearing loss, assigning a 0 percent 
disability evaluation to that disorder, effective from July 
19, 2002.  The veteran perfected an appeal of that decision 
as to the noncompensable rating assigned.  

In August 2005, the veteran's representative, on the behalf 
of the veteran, filed a motion to advance the veteran's claim 
on the Board's docket.  Pursuant to 38 U.S.C.A. § 7107 (West 
2002), and 38 C.F.R. § 20.900(c) (2004), a Deputy Vice 
Chairman at the Board granted the Motion for Advancement on 
the Docket, and the veteran's case was thereby advanced.  


FINDINGS OF FACT

1.  All evidence necessary to decide the increased 
compensation claim on appeal has been obtained; the RO has 
notified the veteran of the evidence needed to substantiate 
the claim addressed in this decision, and requested all 
relevant evidence designated by the veteran. 

2.  On VA audiological examination in July 2003, the veteran 
had average puretone decibels loss of 48 decibels in the 
right ear and 50 decibels in the left ear, with speech 
recognition scores of 96 percent in the right ear and 80 
percent in the left ear.

3.  The evidence does not reflect that the veteran has an 
exceptional or unusual disability picture related to his 
bilateral sensorineural hearing loss so as to require 
referral for extraschedular consideration by designated 
authority.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.85, Code 6100 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the July 2003 rating 
decision; August 2003 rating decision; and October 2004 
statement of the case, which included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  In a letter from the RO dated in June 2003, the 
veteran was provided with additional notice regarding the 
evidence needed to succeed in his claim and the relevant 
provisions of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran was given prior to the first 
AOJ adjudication of the claim of entitlement to service 
connection for bilateral hearing loss.  Although the notice 
did not reference entitlement to an increased rating for the 
disorder, the notice has been provided by the AOJ prior to 
the Board's current review of that rating decision.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
veteran.

The Board also acknowledges that the various notices to the 
veteran contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The RO obtained 
the veteran's treatment records as they were identified by 
the veteran.  The veteran unilaterally submitted a private 
audiometric test result dated in June 2002.  In July 2003, he 
indicated that he had an audiological test at the VA Medical 
Center in Kansas City in July 2002.  A review of the 
veteran's appointment schedule at that facility failed to 
show any audiology appointments during the previous eight 
years other than a July 2003 VA compensation and pension 
examination discussed below.  The veteran has given no 
indication that there are additional treatment records that 
would indicate greater bilateral hearing pathology than is 
already of record.  In his November 2004 substantive appeal, 
the veteran indicated that he wished to waive any waiting 
period and wanted his claim to be decided by the Board.  
Consequently, it does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  Any question regarding notification of the veteran 
of what evidence he was required to provide and what evidence 
VA would attempt to obtain has essentially been rendered moot 
by virtue of the fact that there is no indication of 
pertinent treatment other than that provided by VA, the 
record of which has already been obtained.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) 

Additionally, the veteran was afforded a pertinent VA 
audiology examination in July 2003.  The requirements of the 
VCAA have been substantially met by the RO.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Analysis

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999); Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e) (2004), which generally 
require notice and a delay in implementation when there is 
proposed a reduction in evaluation that would result in 
reduction of compensation benefits being paid.  Fenderson, 12 
Vet. App. at 126.  

Historically, the veteran filed a claim for service 
connection for bilateral hearing loss in July 2002.  In a 
July 2003 rating decision, service connection was granted for 
bilateral hearing loss, assigned a 0 percent disability 
evaluation, effective from July 19, 2002.  

The veteran expressed disagreement with the rating assigned 
and ultimately perfected an appeal as to that issue.  In 
support of his claim, he has stated that he continues to have 
difficulty in hearing and understanding what people are 
saying unless he is looking directly at the individual.  

A private audiometric test dated in June 2002 was received 
that showed what was apparently an audiometric test results 
chart in puretone thresholds, in decibels, for each ear, 
without interpretation or accompanying diagnosis.  

In July 2003, the veteran was afforded a VA audiological 
evaluation for the purpose of determining the severity of the 
veteran's bilateral hearing loss and whether it could be 
related to his period of service.  The puretone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
35
45
65
LEFT
30
40
65
65

The veteran's average puretone decibel loss was 48 decibels 
in the right ear and 50 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 80 percent in the left ear.  The 
pertinent diagnosis was mild to moderately severe 
sensorineural hearing loss, bilaterally.  

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2004).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and 
the "poorer" ear on Table VII to produce a disability 
rating under Code 6100.

The findings of the July 2003 VA audiological examination 
results noted above represent the most profound hearing 
acuity deficit found.  These findings, as applied to 
38 C.F.R. Part 4, § 4.85, Table VI, correspond to Level I 
hearing in the right ear, and Level IV hearing in the left.  
Level I hearing in the better ear and Level IV in the poorer 
ear warrant a noncompensable evaluation.  38 C.F.R. Part 4, 
§ 4.85, Table VII, Diagnostic Code 6100.  The veteran does 
not have an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86.  In light of the evidence of 
record, the veteran's bilateral sensorineural hearing loss is 
clearly rated in accordance with his current level of ratable 
disability, as set forth in applicable hearing schedule 
criteria.

By the same token, a compensable rating is not warranted for 
the veteran's bilateral hearing loss for any segment of time 
since he filed his claim for service connection in July 2002.  
Essentially, there is no indication that the veteran's loss 
of hearing acuity has at any time been more profound than 
demonstrated in the July 2003 VA audiometric examination.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has considered whether the veteran's hearing loss 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate . . . [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2004).  The rating schedule, however, is meant 
to compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321 
(2004).  Although the veteran has made assertions regarding 
the effect of his hearing loss on his day to day living, he 
has presented no evidence other than his assertions made in 
connection with this appeal that would indicate that there 
exists such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected bilateral hearing loss.  

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Based upon current findings and on the review of the 
entire evidence in the veteran's claims folder, the Board 
finds that the veteran's hearing loss does not approach the 
level required for the assignment of a compensable evaluation 
during any portion of the appeal period.  In view of the 
evidence of record, the provisions of 38 C.F.R. §§ 4.3 and 
4.7 (2003) are not for application.  His claim, therefore, 
must be denied.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


